PER CURIAM.
Gerry Lee Rouse, Sr. appeals the district court’s order granting summary judgment in favor of Defendant and dismissing his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Rouse v. Tennis, No. CA-03-739-2 (E.D. Va. June 28, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.